                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 NO. 5:18-CR-00007-FL

UNITED STATES OF AMERICA                      :
                                              :
                    v.                        :
                                              :
BRANDON J. COVINGTON                          :

                                   ORDER OF FORFEITURE

          WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

February 11, 2020 to an offense in of violation of 18 U.S.C. §§ 922(g) and 924, and

further evidence of record and as presented by the Government, the Court finds that

the following personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(1),

to wit:

               x    Sterling Model 300 .25 caliber handgun, bearing serial number 055900,

                    and

               x    All related ammunition;

          AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

                    It is hereby ORDERED, ADJUDGED and DECREED:

          1.       That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

                                                  1




               Case 5:18-cr-00007-FL Document 75 Filed 05/06/20 Page 1 of 2
Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

      2.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

                       6th day of _____________,
      SO ORDERED. This ____          May         2020.




                                        ________________________________
                                        LOUISE WOOD FLANAGAN
                                        United States District Judge




                                           2




           Case 5:18-cr-00007-FL Document 75 Filed 05/06/20 Page 2 of 2
